Citation Nr: 9924260	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  93-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Des Moines, Iowa 
(hereinafter RO).


FINDING OF FACT

The veteran has not had a recurrence of malaria since 1977 
and there is no evidence of any residual disability resulting 
from malaria.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
malaria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.31, Part 4, Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION


An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Thus, the veteran's claim for an increased 
evaluation for malaria is well grounded.  Once a claim is 
well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim per 38 U.S.C.A. § 5107 (West 1991).  In this regard, 
this issue was previously before the Board in July 1998 at 
which time the case was Remanded to the RO for additional 
development.  That action has been completed and the case has 
now been returned for appellate review.  The Board is 
satisfied that all relevant evidence is of record and the 
statutory duty to assist has been satisfied.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(19980.

During the pendency of the appeal the regulations governing 
the evaluations of infectious diseases, immune disorders and 
nutritional deficiencies were amended as of August 30, 1996.

Under the regulations in effect prior to August 30, 1996, a 
10 percent evaluation is warranted for malaria, which has 
been recently active, with one relapse in the past year, or 
for old cases of malaria with moderate disability. 38 C.F.R. 
Part 4, Diagnostic Code 6304 (1996).

The regulations in effect as of August 30, 1996, provide that 
a 100 percent evaluation is warranted for malaria as an 
active disease. The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. Part 4, Diagnostic Code 6304 
(1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1998).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to a 
veteran applies.  Marcoux v. Brown, 9 Vet.App. 289 (1996); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  The Board notes 
that the RO has reviewed the claim under both the old and 
revised rating criteria. 

A review of the service medical records reflects that the 
veteran was treated for malaria and relapses on several 
occasions.  In a July 1968 rating action the RO granted 
service connection for malaria and assigned a 30 percent 
rating from April 27, 1968 to April 26, 1969.  The malaria 
was rated as noncompensable thereafter.

The appellant was hospitalized at a VA facility in June 1971 
for fever and joint soreness.  The clinical history indicated 
that the appellant had several episodes of malaria during 
service in 1967.  He had two recurrences after he returned to 
the United States in 1968.  Since that time he had been in 
good health until six weeks earlier.  He underwent a work-up.  
A liver biopsy showed findings compatible with Boeck's 
sarcoid.  He was discharged in July 1971 with a diagnosis of 
Boeck's sarcoidosis.

Private medical staement dated in July 1992, covering 
treatment from 1968 to 1977, contains no reference to 
malaria.  The veteran received treatment at a VA out patient 
clinic beginning in 1991 for several disorders.  These 
records contain no clinical finding pertaining to malaria or 
any residuals.

A VA examination was conducted in August 1992.  At that time 
he reported that he had five flare-ups of malaria several 
years ago but none since.  The examination showed no 
pertinent abnormality.  The diagnoses included a history of 
malaria.  The examiner indicated that the liver function 
tests were within normal limits.  There was no evidence of 
liver damage.  The veteran had not had recurrence of symptoms 
due to malaria for a long period of time.  

A VA examination was conducted in September 1998.  At that 
time, the veteran gave a history of having several relapses 
of malaria following the initial infection during service.  
His last relapse was in 1970.  He indicated that he was 
negative for Hepatitis C test in the past.

The examination showed no abnormality.  Liver function tests 
were within normal limits.  The diagnosis was history of 
recurrent malaria in the past without recurrence for greater 
than 25 years.

To summarize, there have been no recurrences of the malaria 
for approximately 28 years.  Additionally, the two recent VA 
examinations found no clinical evidence of any residual 
pathology.  Any residual impairment resulting from the 
malaria does not satisfy the criteria for a compensable 
rating under the old or revised rating criteria.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation.

ORDER

Entitlement to an increased (compensable) rating for malaria 
is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 


